 



Exhibit 10.40(b)
SECOND AMENDMENT TO THE SERIES 2003-1 SUPPLEMENT
     This SECOND AMENDMENT (this “Amendment”), dated as of December 23, 2005,
amends the Series 2003-1 Supplement (the “Series 2003-1 Supplement”), dated as
of January 28, 2003, as amended by the First Amendment thereto, dated as of
June 3, 2004, and is among CENDANT RENTAL CAR FUNDING (AESOP) LLC, a special
purpose limited liability company established under the laws of Delaware
(“CRCF”), CENDANT CAR RENTAL GROUP, INC. (“CCRG”), a corporation established
under the laws of Delaware, as administrator, CENDANT CORPORATION, a corporation
established under the laws of Delaware, as purchaser, THE BANK OF NEW YORK, a
New York banking corporation, as trustee (in such capacity, the “Trustee”) and
as agent for the benefit of the Series 2003-1 Noteholders (in such capacity, the
“Series 2003-1 Agent”), to the Second Amended and Restated Base Indenture, dated
as of June 3, 2004, between CRCF and the Trustee (as amended, modified or
supplemented from time to time, exclusive of Supplements creating a new Series
of Notes, the “Base Indenture”). All capitalized terms used herein and not
otherwise defined herein shall have the respective meanings provided therefor in
the Definitions List attached as Schedule I to the Base Indenture (as amended
through the date hereof) or the Series 2003-1 Supplement, as applicable.
W I T N E S S E T H:
     WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, any amendment
to any Supplement which amends the applicable amount of Enhancement requires the
consent of CRCF, the Trustee and each affected Noteholder of the applicable
Series of Notes;
     WHEREAS, the parties desire to amend the Series 2003-1 Supplement (1) to
increase the Series 2003-1 Required Enhancement Percentage when an Event of
Bankruptcy has occurred with respect to a Manufacturer of Program Vehicles,
(2) to modify certain Series 2003-1 Maximum Manufacturer Amounts and (3) to make
conforming changes; and
     WHEREAS, CRCF has requested the Trustee, the Series 2003-1 Agent and the
Series 2003-1 Noteholder to, and, upon the effectiveness of (i) this Amendment
and (ii) the letter (the “Consent Letter”), dated as of the date hereof, among
CRCF and the Series 2003-1 Noteholder, CRCF, the Trustee, the Series 2003-1
Agent and the Series 2003-1 Noteholder have agreed to, amend certain provisions
of the Series 2003-1 Supplement as set forth herein;
     NOW, THEREFORE, it is agreed:

  1.  
Article I(b) of the Series 2003-1 Supplement is hereby amended to include the
following definitions in appropriate alphabetical order:

     “Series 2003-1 Bankrupt Manufacturer Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (i) the numerator
of which is the aggregate Net Book Value of all Program Vehicles manufactured by
a Bankrupt Manufacturer and leased under the AESOP I Operating Lease as of such
date and (ii) the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the

-1-



--------------------------------------------------------------------------------



 



AESOP I Operating Lease as of such date; provided that, solely for the purposes
of clause (i) of this definition, if a Bankrupt Manufacturer is the debtor in
Chapter 11 Proceedings, until the thirtieth (30th) calendar day following the
initial filing in respect of such Chapter 11 Proceedings, the Net Book Value of
all Program Vehicles Manufactured by such Bankrupt Manufacturer shall be deemed
to be zero.”
     “Series 2003-1 Maximum Non-Program Vehicle Percentage” means, as of any
date of determination, the sum of (a) 40% and (b) a fraction, expressed as a
percentage, the numerator of which is the aggregate Net Book Value of all
Redesignated Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer
with respect to which a Manufacturer Event of Default has occurred, and in each
case leased under the AESOP I Operating Lease or the Finance Lease as of such
date, and the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the Leases as of such date.”
     “Series 2003-1 Required Incremental Bankrupt Manufacturer Rate” means
(i) as of any date following the occurrence of an Event of Bankruptcy with
respect to a Manufacturer of Program Vehicles, the excess of (A) the
Series 2003-1 Required Non-Program Enhancement Percentage as of such date over
(B) 15.0% and (ii) as of any other date of determination, zero.”

  2.  
Each of the following defined terms, as set forth in Article I(b) of the
Series 2003-1 Supplement, is hereby amended and restated in its entirety as
follows:

     “Series 2003-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”
means, as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in
the aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
     “Series 2003-1 Maximum Manufacturer Amount” means, as of any day, any of
the Series 2003-1 Maximum Mitsubishi Amount, the Series 2003-1 Maximum Nissan
Amount, the Series 2003-1 Maximum Individual Kia/Isuzu/Subaru Amount, the
Series 2003-1 Maximum Individual Hyundai/Suzuki Amount or the Series 2003-1
Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.
     “Series 2003-1 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2003-1 Required
Enhancement Percentage as of such date and the Series 2003-1 Invested Amount as
of such date, (ii) the Series 2003-1 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2003-1 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2003-1 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2003-1 Maximum Mitsubishi Amount as of such date, (iv) the Series 2003-1
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Kia, Isuzu or Subaru, individually, and leased under
the

-2-



--------------------------------------------------------------------------------



 



Leases as of such date over the Series 2003-1 Maximum Individual
Kia/Isuzu/Subaru Amount as of such date, (v) the Series 2003-1 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Hyundai or Suzuki, individually, and leased under the Leases as of such date
over the Series 2003-1 Maximum Individual Hyundai/Suzuki Amount as of such date,
(vi) the Series 2003-1 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the Leases as of such date over the
Series 2003-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of
such date, (vii) the Series 2003-1 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
Specified States Amount as of such date over the Series 2003-1 Maximum Specified
States Amount as of such date, (viii) the Series 2003-1 AESOP I Operating Lease
Vehicle Percentage as of the immediately preceding Business Day of the excess,
if any, of the Non-Eligible Manufacturer Amount as of such date over the
Series 2003-1 Maximum Non-Eligible Manufacturer Amount as of such date and
(ix) the Series 2003-1 Percentage of any Aggregate Adjustment Amount.
     “Series 2003-1 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 15.0% and (B) the Series 2003-1
Program Vehicle Percentage as of such date, (ii) the product of (A) the
Series 2003-1 Required Non-Program Enhancement Percentage as of such date and
(B) the Series 2003-1 Non-Program Vehicle Percentage as of such date, and
(iii) the product of (A) the Series 2003-1 Required Incremental Bankrupt
Manufacturer Rate as of such date and (B) the Series 2003-1 Bankrupt
Manufacturer Vehicle Percentage as of such date.

  3.  
Article I(b) of the Series 2003-1 Supplement is hereby amended by deleting the
definition “Series 2003-1 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount” and inserting the following definitions in appropriate alphabetical
order:

     “Series 2003-1 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any
day, with respect to Kia, Isuzu or Subaru, individually, an amount equal to 5%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
     “Series 2003-1 Maximum Individual Hyundai/Suzuki Amount” means, as of any
day, with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of
the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.

  4.  
This Amendment is limited as specified and, except as expressly stated herein,
shall not constitute a modification, acceptance or waiver of any other provision
of the Series 2003-1 Supplement.

  5.  
This Amendment shall become effective as of the first date (the “Amendment
Effective Date”) on which each of the following have occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
and the Trustee shall have executed this Amendment, (ii) the Rating Agency
Consent Condition shall have been

-3-



--------------------------------------------------------------------------------



 



     
satisfied with respect to this Amendment, (iii) all certificates and opinions of
counsel required under the Base Indenture or by the 2003-1 Noteholder shall have
been delivered to the Trustee and the Series 2003-1 Noteholder, as applicable,
and (iv) the Consent Letter shall have been duly executed by each party thereto
and shall be effective.
    6.  
From and after the Amendment Effective Date, all references to the Series 2003-1
Supplement shall be deemed to be references to the Series 2003-1 Supplement as
amended hereby.

  7.  
This Amendment may be executed in separate counterparts by the parties hereto,
each of which when so executed and delivered shall be an original but all of
which shall together constitute one and the same instrument.

  8.  
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective duly authorized officers as of the date
above first written.

            CENDANT RENTAL CAR FUNDING (AESOP) LLC, as Issuer
      By:   /s/ Lori Gebron         Name:   Lori Gebron         Title:   Vice
President     

            THE BANK OF NEW YORK, as Trustee and
Series 2003-1 Agent        By:   /s/ John Bobko         Name:   John Bobko      
  Title:   Vice President     

Acknowledged and Agreed:

         



  CENDANT CORPORATION,
as Purchaser
   
 
       
By:
  /s/ David B. Wyshner    
 
       
 
  Name: David B. Wyshner
   
 
  Title: Executive Vice President & Treasurer    

 